Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20             Page 1 of 16 PageID 8850



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

  NATIONAL RIFLE ASSOCIATION OF                 §
  AMERICA,                                      §
                                                §
             Plaintiff and Counter-Defendant    §
                                                §
  and                                           §
                                                §
  JAMES MCCORMACK,                              §
                                                § Civil Action No. 3:19-cv-02074-G
             Third-Party Defendant,             §
                                                §
  v.                                            §
                                                §
  ACKERMAN MCQUEEN, INC.,                       §
                                                §
             Defendant and Counter-Plaintiff,   §
                                                §
  MERCURY GROUP, INC., HENRY
                                                §
  MARTIN, WILLIAM WINKLER,
                                                §
  MELANIE MONTGOMERY, and JESSE
                                                §
  GREENBERG,
                                                §
                                                §
             Defendants.
                                                §


                    DEFENDANTS’ OBJECTIONS TO DECLARATION OF
                               JAMES MCCORMACK

        Defendants Ackerman McQueen, Inc., Mercury Group, Inc., Henry Martin, William

Winkler, Melanie Montgomery, and Jesse Greenberg (collectively, “Defendants”) submit their

objections to the Declaration of James McCormack as follows:

                               I.   PRELIMINARY STATEMENT

        1.       Defendants object to the declaration of James McCormack (“McCormack

Declaration”) that the NRA (“Plaintiff” or “NRA”) submitted on May 4, 2020, in support of its

Motion to Disqualify (“Motion to Disqualify”) Defendants’ Counsel, Dorsey & Whitney, LLP




DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                           PAGE 1
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20                           Page 2 of 16 PageID 8851



(“Dorsey”). As demonstrated herein, the McCormack Declaration is objectionable and

inadmissible on numerous grounds. Defendants request that the Court sustain its objections to the

McCormack Declaration and exclude his testimony and opinions contained therein in ruling on

Plaintiff’s Motion to Disqualify.

                                         II. INTRODUCTION

        2.       James McCormack (“McCormack”) is an attorney specializing in the field of legal

ethics and legal malpractice who was paid by Plaintiff to give opinions in support of its Motion to

Disqualify specifically related to Dorsey’s acquisition and use of a PowerPoint presentation

(“Exhibit B-9”)1 over which Plaintiff claims privilege. However, McCormack’s proposed

testimony is nothing more than a recitation of the law, the application of selected facts to the law,

and legal conclusions derived from those facts. In other words, the McCormack Declaration is not

an expert report—it’s advocacy, which does not meet the legal standard for expert testimony under

Federal law.

                                   III. FAILURE TO DISCLOSE

        3.       As a preliminary matter, Defendants object to the Court’s consideration of the

McCormack Declaration because Plaintiff did not disclose all documents reviewed or relied upon

by McCormack in forming his opinions. In paragraph 27 the Declaration, McCormack states that

he reviewed a “transcript of the January 5, 2019 board meeting at which the [Exhibit B-9] was

given in closed session, and it is clear that only a select few parties were invited to remain in the

room for that closed session.” Although requested to do so, Plaintiff’s counsel refused to disclose

this transcript.2 Yet the opinions provided in the McCormack Declaration rely largely upon the



1
  The PowerPoint presentation was originally filed as Exhibit B-9 in support of AMc’s Response to the NRA’s Motion
to Compel. At the request of the NRA, it was later withdrawn.
2
  ECF 128 at Ex. A ¶ 6.


DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                                              PAGE 2
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20                   Page 3 of 16 PageID 8852



 events of January 5, 2019, making this transcript a critical piece of evidence, which should have

 been disclosed and produced before the filing deadline for this Response to avoid unfairly

 prejudicing Defendants’ ability to respond fully to Plaintiff’s Motion.

        4.      Rule 26(a)(2)(B)(ii) requires disclosure of the facts or data considered by the expert

 witness in forming his opinions. The Northern District has interpreted this as a requirement that

 all documents relied upon or even considered—even if ultimately NOT relied upon—in

 formulating an expert’s opinion must be cited in the expert’s report and produced. See Brimer v.

 Chase Bank, U.S.A., N.A., No. 7:10-CV-7-O, 2011 U.S. Dist. LEXIS 163292, at *7 (N.D. Tex.

 Jan. 13, 2011); Lofton v. McNeil Consumer & Specialty Pharm., No. 3:05-cv-1531, 2008 U.S.

 Dist. LEXIS 94391, at *10 (N.D. Tex. July 25, 2008). If a party fails to provide information or

 identify a witness as required by Rule 26(a), “the party is not allowed to use that information or

 witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was

 substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

        5.      Accordingly, because the January 5, 2019, transcript was not produced, Defendants

 object to the “use” of the McCormack Declaration by the Court or by the Plaintiff in any manner

 in ruling on Plaintiff’s Motion. Defendants ask the Court to sustain this objection.

IV. ALTERNATIVE REQUEST FOR LEAVE TO SUBMIT COUNTER-DECLARATION

        6.      In the event that the Court overrules Defendants objections to the McCormack

 Declaration, Defendants ask that that Court consider the Counter-Declaration of expert witness,

 C. Randal “Randy” Johnston, attached as Exhibit F to Defendants’ Response, to address the

 numerous errors of fact and law contained in the McCormack Declaration.




 DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                                  PAGE 3
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20                                Page 4 of 16 PageID 8853



                                         V.    LEGAL STANDARDS

         7.       The substance of the McCormack Declaration centers on the application of

evidentiary privileges, ultimately opining that (1) the Exhibit was indeed privileged, (2) that

Dorsey owed (and breached) certain legal duties with regard to the Exhibit, and ultimately (3) that

Dorsey should be disqualified. Defendants object to each of these legal conclusions and ask the

Court to sustain Defendants’ objections and disregard the testimony.

         8.       Issues of privilege are a mixed question of fact and law, with the judge charged

both with finding the facts and applying the law to those facts.3 Yet even when the judge sits as

the fact-finder, the basic framework established by the Federal Rules of Civil Procedure still

governs the issue of admissibility of expert testimony.4

         9.       Under Rule 702 an expert witness may provide opinion testimony only if (1) he is

qualified, (2) if the testimony is based on sufficient facts or data, (3) if the testimony is the product

of reliable principles and methods, (4) the methods have been reliably applied to the facts, and,

most importantly, (5) if the expert’s knowledge will be helpful to the fact-finder.5 Rule 702 assigns

to the trial judge “the task of ensuring that an expert’s testimony both rests on a reliable foundation

and is relevant to the task at hand.”6 Opinion testimony that is not grounded in reliable methods

is nothing more than “subjective belief or unsupported speculation.7




3
  See Taylor Lohmeyer Law Firm P.L.L.C. v. United States, 2020 U.S. App. LEXIS 13230, *7-8 (5th Cir. Tex. April
24, 2020).
4
   See, e.g., In re Wyly, 552 B.R. 338, 359 (Bankr. N.D. Tex. 2016) (although the court’s gatekeeping role is diminished
when sitting as the fact-finder, admissibility of expert testimony is still subject to the constraints of Rule 702 and
Daubert).
5
  FED. R. CIV. P. 702.
6
  Daubert v. Merrell Dow Pharms., 509 U.S. 579, 597 (1993); Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141-42
(1999).
7
  Id. at 590.


DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                                                    PAGE 4
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20                              Page 5 of 16 PageID 8854



         10.      Although experts are not generally prohibited from testifying as to the “ultimate

issue” to be decided by the trier of fact,8 it is well-established in the Fifth Circuit that experts may

not offer legal opinions or advise the court on how the law should be interpreted or applied to the

facts in a case.9 In fact, allowing an expert to give his opinion on the legal conclusions to be drawn

from the evidence both “invades the court’s province and is irrelevant.”10 Accordingly, legal

conclusions are neither helpful nor relevant to the fact-finder and must be disregarded.

         11.      Likewise, even when addressing matters of fact, if the expert merely restates facts

that any layperson would be able to easily comprehend, it is improper subject matter for expert

testimony.11 When a fact-finder is capable of assessing an issue, expert testimony on the matter is

a “needless presentation” because it would not assist the trier of fact by making any fact more or

less likely.12

         12.      Federal courts have repeatedly recognized the special problems that arise when

lawyers purport to testify as “expert” witnesses. Although lawyers are permitted to present expert

testimony in matters of fact,13 a lawyer’s testimony will be excluded when it contains opinions on

the meaning of the law or its application to the facts of the case.14 Critically, an expert must

provide the fact-finder with “something more than what lawyers could offer in argument.15




8
  FED. R. CIV. P. 704(a).
9
  See Estate of Sowell v. United States, 198 F.3d 169, 171 (5th Cir. 1999); Askanase v. Fatjo, 130 F.3d 657, 672-73
(5th Cir. 1997); Owen v. Kerr-McGee Corp., 698 F.2d 236, 240 (5th Cir. 1983).
10
   Vanderbilt Mortg. & Fin., Inc. v. Flores, No. C-09-312, 2010 U.S. Dist. LEXIS 116434, *13 (S.D. Tex. Nov. 1,
2010) (quoting Owen, 698 F.2d at 240).
11
   See Albert Sidney Johnston Chapter v. Nirenberg, No. SA-17-CV-1072-DAE, 2018 U.S. Dist. LEXIS 179561, at
*8-9 (W.D. Tex. Oct. 18, 2018) (quoting Advisory Committee Notes for Rule 702).
12
   Crow v. United Benefit Life Ins. Co., No. 3:00-CV-1375-G, 2001 U.S. Dist. LEXIS 2993, *8 (N.D. Tex. Mar. 16,
2001).
13
   Waco Intern., Inc. v. KHK Scaffolding Houston Inc., 278 F.3d 523, 533 (5th Cir. 2002).
14
   See, e.g. Estate of Sowell, 198 F.3d at 171-72; Askanase, 130 F.3d at 673; Snap-Drape, Inc. v. C.I.R., 98 F.3d 194,
197-98 (5th Cir. 1996); Crow, 2001 U.S. Dist. LEXIS 2993, 2001 WL 285231, *2-3.
15
   Salas v. Carpenter, 980 F.2d 299, 305 (5th Cir. 1992) (quoting In re Air Crash Disaster at New Orleans, 795 F.2d
1230, 1233 (5th Cir. 1986) (emphasis added)).


DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                                                  PAGE 5
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20                               Page 6 of 16 PageID 8855



         13.      Courts in the Fifth Circuit have prohibited testimony on a variety of legal

conclusions. For example, the testimony of renowned grammarian, Bryan Garner, was excluded

because his testimony contained his grammatical opinion regarding the language of a contract.16

Despite the fact that Mr. Garner is one of the foremost experts on grammar and English usage,

because interpretation of a contract is a question of law, the court found that “Mr. Garner’s opinion

is no more helpful or relevant to the Court than would be any other lawyer’s opinion.”17

         14.      Similarly, a court excluded a lawyer’s opinion testimony opining on the issue of

due process.18 The court found that the lawyer merely presented facts that any layperson could

understand, further noting that his opinion “reads more like a section of a summary judgment brief

than an expert report and expresses nothing more than his legal opinion.”19

         15.      Fifth Circuit courts have consistently prohibited testimony containing legal

conclusions regarding (1) the legal standards governing a case,20 (2) a person’s state of mind or

reasonableness of conduct,21 (3) the evaluation of evidence,22 (4) whether a legal duty was




16
   Diamondback Indus. v. Repeat Precision, LLC, No. 6:19-CV-00034-ADA, 2019 U.S. Dist. LEXIS 226483, at *9
(W.D. Tex. Aug. 20, 2019).
17
   Id.
18
   See Albert Sidney Johnston Chapter, 2018 U.S. Dist. LEXIS 179561, at *9 (lawyer as expert witness improperly
opined that plaintiff’s due process rights were not violated).
19
   Id.
20
   See, e.g., In re Wyly, 552 B.R. at 359-60 (court excluded testimony of lawyer who was expert in trust and estate tax
regarding current and former legal standards reasoning that the court was “capable of determining the law applicable
to the [case] on its own); Vanderbilt, 2010 U.S. Dist. LEXIS 116434, at *18 (excluding testimony of real estate
attorney regarding the legal standard he believed applied to the case).
21
   See, e.g., Sowell, 198 F.3d at 171-72 (holding that an expert’s legal opinion regarding the reasonableness of a
fiduciary’s conduct was correctly excluded); Salas, 980 F.2d at 305 (holding that expert testimony that party acted
with “conscious disregard” or “deliberate indifference” was improper legal opinion); Green v. CBS Broad., Inc., No.
3:98-CV-2740-T, 2000 U.S. Dist. LEXIS 19962, at *12 (N.D. Tex. Dec. 19, 2000) (excluding expert’s legal
conclusion that party’s conduct was “negligent” and “malicious”).
22
   See, e.g., Deaf Interpreter Servs. v. Webbco Enters., L.L.C., No. 5:13-867-RCL, 2015 U.S. Dist. LEXIS 181339,
*11-12 (W.D. Tex. Feb. 11, 2015) (holding that attorney specializing in intellectual property law was prohibited from
offering opinions involving evaluation of the evidence and applying the law to that evidence regarding existence of
party’s “fair use” defense).


DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                                                   PAGE 6
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20                              Page 7 of 16 PageID 8856



breached.23 In the present case, the McCormack Declaration provides opinion testimony on all of

the above.

        16.      As set forth in the table below, McCormack’s opinions purport to establish the legal

standards governing the case and the unreasonableness of Dorsey’s conduct by evaluating the

evidence himself and opining the breach of a legal duty. Each and every one of these opinions and

conclusions invades the province of the Court, sitting both as fact-finder and judge in this matter.

Defendants object to the McCormack Declaration and ask the Court to exclude it in its entirety.

                              VI. OBJECTIONS TO DECLARATION

        17.      For the Court’s convenience, the following table outlines Defendants’ primary

objections to the McCormack Declaration. Each objection is defined as follows:

        Factual Recitation: The McCormack Declaration does not set out any facts
        different than those set out, or which could have been set out, by Plaintiff.
        Defendants object to McCormack’s recitation of facts which have already been
        briefed by Plaintiff’s counsel, and which are understandable to any layperson, thus
        not requiring specialized knowledge or explanation of an expert.24

        Legal Conclusion: The McCormack Declaration contains numerous legal
        opinions, including but not limited to the applicable law, the existence of privilege,
        Dorsey’s breach of legal and ethical duties, and his ultimate conclusion that Dorsey
        should be disqualified. Defendants object to testimony containing legal opinions
        which purport to announce, recite, interpret, or draw conclusions from the law,
        which invades the province of the judge.25

        Evaluation of Evidence: The McCormack Declaration includes McCormack’s
        subjective evaluation of the evidence in a manner that does not make any fact of
        consequence more or less likely. Rather McCormack makes numerous conclusory
        statements about the content or importance of certain facts and Dorsey’s subjective

23
   See, e.g., Askanase, 130 F.3d at 672-73 (excluding expert’s determination that plaintiff’s due process rights were
not violated); Owen, 698 F.2d at 240 (excluding testimony on ultimate issue of whether plaintiff was contributorily
negligent), Albert Sidney Johnston Chapter, 2018 U.S. Dist. LEXIS 179561, at *9, Crow, 2001 U.S. Dist. LEXIS
2993, *2-3 (excluded legal conclusion that insurance company had breached duty of good faith and fair dealing);
Babin v. Plaquemines Parish, 421 F. Supp. 3d 391, 397 (E.D. La. October 25, 2019) (excluding attorney opinion
letters providing opinion’s on defendant’s compliance with Fair Labor Standards Act).
24
   See Albert Sidney Johnston Chapter v. Nirenberg, No. SA-17-CV-1072-DAE, 2018 U.S. Dist. LEXIS 179561, at
*8-9 (W.D. Tex. Oct. 18, 2018) (quoting Advisory Committee Notes for Rule 702).
25
   See Estate of Sowell v. United States, 198 F.3d 169, 171 (5th Cir. 1999); Askanase v. Fatjo, 130 F.3d 657, 672-73
(5th Cir. 1997); Owen v. Kerr-McGee Corp., 698 F.2d 236, 240 (5th Cir. 1983).


DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                                                 PAGE 7
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20                          Page 8 of 16 PageID 8857



           intent or mindset, largely operating under the assumption that the Brewer Firm (the
           party who paid him) is telling the truth and acted reasonably, while Dorsey (who
           did not pay him) is lying and acted unreasonably. Defendants object to
           McCormack’s analysis regarding weight or credibility of evidence, which invades
           the province of the judge sitting as fact-finder.26

           Advocacy: Defendants object to McCormack’s application of the law to the facts
           in a manner that is most advantageous to Plaintiff by highlighting only the facts and
           law deemed most relevant by McCormack—reading more like a summary-
           judgment brief written by a zealous advocate rather than an impartial expert.
           McCormack does not bring anything more to Plaintiff’s Motion to Disqualify than
           what lawyers could offer in argument.27

           Speculation: Defendants object to McCormack’s gratuitous opinions and
           commentary that are not derived from any reliable method but represent only a
           subjective belief or unsupported speculation.28

     NO.                        DEFENDANT’S                                       GROUNDS FOR
                                 EVIDENCE                                         OBJECTION
 1.        Declaration of James McCormack (ECF 122) ¶¶ 10 - 24:

           Summary of Relevant Facts                                              Factual Recitation;
                                                                                  Advocacy
 2.        Declaration of James McCormack (ECF 122) ¶ 25:

           Exhibit B-9 is an attorney-client privileged communication             Legal Conclusion
           among the NRA and its counsel, the Brewer Firm.

           Not only is Exhibit B-9 plainly marked on each of its pages            Factual Recitation;
           as confidential attorney work product and privileged—the               Evaluation of Evidence
           substance of the presentation clearly discusses, among other
           matters, litigation strategy and options.

           The document contains legal advice and opinions by the                 Factual Recitation;
           NRA’s counsel.                                                         Evaluation of Evidence

           It also includes discussion of a confidential litigation               Factual Recitation
           settlement.

           The “Speaker Notes” that accompany the slides are even                 Factual Recitation;
           more detailed and discuss other, still-ongoing settlement              Advocacy
           negotiations.


26
   See Vanderbilt, 2010 U.S. Dist. LEXIS 116434, *13 (quoting Owen, 698 F.2d at 240).
27
   See Salas, 980 F.2d at 305; Crow, 2001 U.S. Dist. LEXIS 2993, *2-3.
28
   See Daubert, 509 U.S. at 590.


DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                                          PAGE 8
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20                   Page 9 of 16 PageID 8858



       It is difficult to imagine how able counsel could believe or        Evaluation of Evidence;
       assert, in good faith, that Exhibit B-9 does not satisfy the        Advocacy; Speculation
       prima facie elements of attorney-client privilege or the work
       product doctrine.
                                                                           Factual Recitation
       It is a communication by outside counsel to the client,
       marked “Attorney Work Product [,] Privileged and
       Con/identical (sic)” which provides legal advice regarding
       pending and anticipated litigation.

 3.    Declaration of James McCormack (ECF 122) ¶: 26

       There are some similarities between Exhibit B-9 (the         Factual Recitation;
       privileged Presentation to the NRA Board in executive        Evaluation of Evidence
       session) and the January 4, 2019, Public Affairs Committee
       presentation that the Dorsey Firm purported to confuse with
       the one in Exhibit B-9, because both refer to media coverage
       of NRA-related litigation.

       However, there are also notable differences, which are              Factual Recitation;
       difficult to overlook in any assessment of attorney-client          Evaluation of Evidence;
       privilege.                                                          Advocacy; Speculation

       Even a quick glance at the very first slide in each                 Factual Recitation;
       presentation (i.e., the title screen) reveals that one of them is   Evaluation of Evidence
       entitled “Public Affairs Committee: Protecting and
       Advancing the NRA’s Reputational Interests,” while the
       other is an “Executive Briefing” encompassing “Legal” and
       “Regulatory” issues.

       The two presentations accurately bear different dates.              Factual Recitation

       The Public Affairs presentation contains sparse “Speaker            Factual Recitation
       Notes” dealing with the public affairs issues, while the
       PowerPoint attached as Exhibit B-9 contains extensive
       “Speaker Notes” including, “This entire executive session is
       privileged and confidential, but the terms of [redacted] are
       especially so,” as well as legal advice regarding discovery
       prefaced by the comment, “For the nonlawyers in the
       room…”.

       The Public Affairs Presentation concerns itself with “PR            Factual Recitation;
       Advocacy,” while Exhibit B-9 very obviously contains                Evaluation of Evidence;
       litigation strategy.                                                Advocacy; Speculation

 4.    Declaration of James McCormack (ECF 122) ¶ 27:



DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                                 PAGE 9
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20              Page 10 of 16 PageID 8859




       Under the circumstances apparent here, the Dorsey Firm         Legal Conclusion;
       cannot justify its conduct on the ground that the Presentation Evaluation of Evidence;
       was purportedly disclosed.                                     Advocacy

       I have reviewed a court reporter's transcript of the January 5, Factual Recitation;
       2019 board meeting at which the Presentation was given in       Evaluation of Evidence;
       closed session, and it is clear that only a select few parties  Advocacy
       were invited to remain in the room for that closed session.
       AMc was not among them.

       If an AMc technician was briefly entrusted with a portable     Legal Conclusion;
       digital drive for purposes of performing technical "setup,"    Evaluation of Evidence;
       this would not have waived privilege, especially because the   Advocacy
       NRA's contract with AMc-which forbade AMc from using
       or copying the NRA's confidential information without the
       NRA's consent-gave the NRA a more- than-reasonable
       expectation of that AMc would not view, copy, or retain the
       PowerPoint file unless so-instructed.

       Waiver would also require a finding that the Presentation      Legal Conclusion;
       was disclosed voluntarily to a third party and not just        Advocacy
       inadvertently disclosed by an employee of the NRA's
       outside law firm to another agent (AMc) of the same client.

       The May 2019 and April 2020 Declarations of Travis Carter      Legal Conclusion;
       and Andrew Arulanandam referenced above are factually          Evaluation of Evidence;
       consistent with no voluntary waiver of privilege having        Advocacy
       occurred.

       In light of these facts and circumstances, it is ethically     Legal Conclusion;
       indefensible for counsel to presume waiver cavalierly and      Evaluation of Evidence;
       treat a facially privileged document as nonprivileged based    Advocacy; Speculation
       on that presumption.

  5.   Declaration of James McCormack (ECF 122) ¶ 28:

       Separate and apart from the common-law fiduciary and           Legal Conclusion
       contractual duties owed by AMc to the NRA, the Dorsey
       Firm had an ethical duty to act appropriately when it
       encountered a document likely to be privileged.

       In Texas, an attorney's obligations upon encountering an       Legal Conclusion
       adversary's potentially privileged information depend upon
       whether the information surfaces within, or outside, the
       ordinary course of discovery.



 DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                          PAGE 10
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20                 Page 11 of 16 PageID 8860




       If the Presentation had been inadvertently disclosed within     Legal Conclusion
       the ordinary course of discovery-i.e., if the NRA had
       erroneously included it in a document production to AMc-
       Dorsey's conduct would be governed by other authority.

       But here, Dorsey did not receive this presentation through      Factual Recitation
       discovery.

       Therefore, Dorsey's obligations are governed by In re           Legal Conclusion
       Meador, 968 S.W.2d 346 (Tex. 1998)

  6.   Declaration of James McCormack (ECF 122) ¶ 29:

       In Meador, the Texas Supreme Court concluded that a             Legal Conclusion
       lawyer who receives an opposing party's privileged
       materials outside the course of discovery is obligated to alert
       the opposing party of this receipt and return those privileged
       materials to that party.

       The Court considered whether a lawyer receiving an              Legal Conclusion
       opponent's privileged materials outside of discovery must be
       disqualified.

       The Court concluded that a lawyer could be disqualified         Legal Conclusion
       upon consideration of several relevant factors. Those factors
       are [listed]

  7.   Declaration of James McCormack (ECF 122) ¶ 30:

       Exhibit B-9 was plainly marked as privileged, confidential,     Evaluation of Evidence;
       and work product on each of its 19 pages.                       Advocacy

       Neither AMc nor its counsel could have missed those             Evaluation of Evidence;
       obvious legends throughout the document.                        Advocacy; Speculation

       Further, if the accuracy of these legends was doubtful, even    Evaluation of Evidence;
       a cursory review of the first few pages of the PowerPoint       Advocacy; Legal
       presentation would have revealed its clearly privileged         Conclusion
       nature; however, a document plainly marked as this one
       should have been entitled to careful handling from the
       outset, including not reviewing the contents and promptly
       notifying the NRA's counsel that a document purporting to
       be privileged was in AMc's possession.

  8.   Declaration of James McCormack (ECF 122) ¶ 31:


 DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                           PAGE 11
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20                  Page 12 of 16 PageID 8861




        The Dorsey Firm never notified the NRA or its counsel that       Factual Recitation;
        it possessed a clearly labeled privileged communication.         Advocacy

        Instead, the Dorsey Firm only acknowledged its possession        Factual Recitation;
        of this particular document belatedly-after six weeks of         Advocacy
        inquiries by the NRA's counsel-and only after initially
        asserting-incorrectly--that Exhibit B-9 was a public
        presentation given the day before.


  9.    Declaration of James McCormack (ECF 122) ¶ 32:

        Although the full extent of the Dorsey Firm's review and use Factual Recitation;
        of Exhibit B-9 is unknown (the Dorsey Firm did not disclose Advocacy
        that pertinent information in its brief reply correspondence),
        someone at the Dorsey Firm reviewed and digested this
        document in order to attach it to AMc's Response to the
        NRA Motion to Compel-or else, no one at the Dorsey Firm
        was in charge of AMc's Response and Exhibit B-9 was
        randomly selected for inclusion in its submission to the
        Court (which would be a peculiar admission for the Dorsey
        Firm to make).

  10.   Declaration of James McCormack (ECF 122) ¶ 33:

        The NRA has denied AMc's repeated allegations that the           Factual Recitation;
        Brewer Firm attempted to "steal" AMc's public relations          Evaluation of Evidence;
        business, or that those allegations are relevant to this suit;   Advocacy
        nonetheless, it is clear that AMc and its counsel, the
        Dorsey Firm, continue to press those arguments in this
        case-including in its recent motion to disqualify the Brewer
        Firm.

        So, while the NRA may dispute the relevance of Exhibit B-        Factual Recitation;
        9 to this lawsuit, that dispute does not change the fact that    Legal Conclusion;
        Exhibit B-9 is plainly privileged and confidential-and that      Advocacy
        AMc is defending itself, in part, on a "Brewer Firm is
        stealing our public relations business" defensive theory.

        In addition, the privileged information contained in Exhibit     Factual Recitation;
        B-9 discussing the strengths and weaknesses of the NRA's         Advocacy; Speculation
        other legal matters could (and apparently has already)
        provided AMc with a roadmap for seeking documents
        concerning non-AMc legal disputes in the hope of obtaining




 DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                             PAGE 12
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20                 Page 13 of 16 PageID 8862



        documents unfavorable to the NRA and/or to develop AMc's
        defensive claims substantively in this litigation.

  11.   Declaration of James McCormack (ECF 122) ¶ 34:

        The Declarations of Travis Carter and Andrew Arulanandam Evaluation of Evidence;
        do not support a finding that the NRA or its counsel is at fault Advocacy
        for any unauthorized release of the Privileged Presentation—
        nor does the Dorsey version of the facts—contained in its
        letters referenced above support a voluntary waiver of
        privilege.

        Under either version of the facts, a representative of the Factual Recitation;
        NRA’s counsel provided a copy of the privileged presentation Evaluation of Evidence;
        to AMc’s tech person for the limited purpose of putting that Advocacy
        PowerPoint on a computer in preparation for the Brewer Firm
        to make its privileged presentation to its client.

        Since AMc was also an agent with an obligation to keep Legal Conclusion;
        information owned by the NRA confidential at the time, this Evaluation of Evidence
        is certainly not waiver of any privileges.

        It is surprising that the Dorsey Firm would claim otherwise.    Advocacy

  12.   Declaration of James McCormack (ECF 122) ¶ 35:

        Finally, the NRA is prejudiced by its opposing party's          Legal Conclusion;
        unauthorized possession and repeated filing, through the        Advocacy
        Dorsey Firm, of this privileged document.

        At a minimum, the use of this document in a Court filing had    Legal Conclusion;
        the potential to unfairly compromise the NRA's legal            Evaluation of Evidence
        strategies in other cases.

        It is inexplicable how the Dorsey Firm would not have           Advocacy; Speculation;
        immediately recognized the privileged nature of this            Evaluation of Evidence
        document and acted to promptly alert the NRA's counsel to
        this fact in 2019 or whenever it first reviewed the material.

        Then, to compound its failure to comply with its obligations, Advocacy;
        the Dorsey Firm spent six weeks during February to April      Evaluation of Evidence;
        2020, being largely non- responsive to the NRA's reasonable Factual Recitation
        requests for an explanation.

        Only at that end of that six-week period did the Dorsey Firm Factual Recitation;
        finally roll-out an implausible claim of "waiver" to justify its Evaluation of Evidence;



 DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                            PAGE 13
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20                   Page 14 of 16 PageID 8863



        silence over the entire period of its possession (however         Advocacy;
        long that might be) and its ultimate use of Exhibit B-9 in        Speculation
        two filings with this Court.



  13.   Declaration of James McCormack (ECF 122) ¶ 36:

        Although disqualification is a severe remedy, the Dorsey          Legal Conclusion;
        Firm's refusal to respond to the repeated-and justified-NRA       Evaluation of Evidence;
        requests for the withdrawal of Exhibit B-9, its failure to        Advocacy
        respond to inquiries regarding whether it (or AMc)
        possesses other privileged materials, its indefensible
        explanation of how the Firm acquired this privileged
        document, and the obvious prejudice to the NRA by having
        its confidences with its attorneys compromised all argue in
        favor of disqualification.

        Disqualification is, in itself, remedial, rather than punitive.   Legal Conclusion

        The purpose of disqualification is either to prevent or correct Legal Conclusion
        an ethical conflict of interest or to remedy an ethical breach
        by opposing counsel that cannot be effectively remediated in
        any less severe way.

        Here, the Dorsey Firm unreasonably failed to comply with its      Evaluation of Evidence;
        obligations and then unreasonably delayed what should have        Legal Conclusion;
        been a simple explanation--until the NRA raised the prospect      Advocacy; Speculation
        of disqualification, after six weeks of waiting for an
        adequate response. See In re Marketing Investors Corp., 80
        S.W.3d 44, 51 (Tex. App. - Dallas 1998, orig. proceeding)
        in which the Court of Appeals, citing the Texas Supreme
        Court's Meador opinion, disqualified counsel for a former
        employee of a company after that employee took privileged
        documents from his former employer, upon the employee's
        termination.

        Similar to the Dorsey Firm's actions here, the employee's         Legal Conclusion;
        counsel did not alert the former employer of its possession       Evaluation of Evidence;
        of those clearly-marked privileged documents, but, instead,       Advocacy
        used or referenced those documents in filings, and
        maintained an untenable right to continue to use those
        documents in the future.

        Here, when the Dorsey Firm finally responded to the NRA's         Factual Recitation;
        counsel, on April 1, 2020, its explanation was incoherent         Advocacy;



 DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                              PAGE 14
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20                    Page 15 of 16 PageID 8864



        and inconsistent with its ethical duties (and its client's        Legal Conclusion;
        contractual and common law obligations to the NRA).               Evaluation of Evidence

        In fact, the behavior of the Dorsey firm and its lack of          Speculation;
        responsiveness and deflection of responsibility underscore        Advocacy;
        not only that the Dorsey Firm likely used the confidences         Evaluation of Evidence
        gained by access to this confidential and privileged
        information but the likelihood that it will continue to use the
        NRA's privileged materials improperly and/or use the
        information that it gleaned from Exhibit B-9 in furtherance
        of AMc' claims in this case.

  14.   Declaration of James McCormack (ECF 122) ¶ 37:

        It is noteworthy that the Dorsey Firm handled this situation in   Evaluation of Evidence;
        sharp contrast to how the S&O Firm representing AMc in            Advocacy
        the Virginia state court case handled a similar situation in
        2019, regarding AMc's possession of a different Brewer
        Firm presentation to the NRA Board in April 2019.

        In the prior instance, discussed in Paragraph 24 above, the       Factual Recitation;
        S&O Firm immediately identified the Brewer Firm                   Evaluation of Evidence
        presentation as potentially privileged, secured all copies of
        it, and instructed its clients not to reveal or discuss its
        contents.

        After conducting an investigation of the circumstances            Factual Recitation;
        surrounding the acquisition of the presentation by AMc, the       Evaluation of Evidence
        S&O Firm promptly notified the NRA's counsel of its
        possession, and, upon the NRA's request, returned it to that
        counsel.

        There is no apparent reason why the Dorsey Firm did not           Evaluation of Evidence;
        proceed in the same prompt and ethically required manner.         Legal Conclusion
                                                                          Advocacy
  15.   Declaration of James McCormack (ECF 122) ¶ 38:

        In sum, application of the six factors set out in the Meador      Legal Conclusion
        opinion of the Supreme Court of Texas weigh heavily in
        favor of disqualification.




 DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                              PAGE 15
Case 3:19-cv-02074-G-BK Document 130 Filed 05/21/20                 Page 16 of 16 PageID 8865



 Dated: May 21, 2020                                  Respectfully submitted,


                                                      /s/ G. Michael Gruber
                                                      G. Michael Gruber, Esq.
                                                      Texas Bar No. 08555400
                                                      gruber.mike@dorsey.com
                                                      Jay J. Madrid, Esq.
                                                      Texas Bar No. 12802000
                                                      madrid.jay@dorsey.com
                                                      J. Brian Vanderwoude, Esq.
                                                      Texas Bar No. 24047558
                                                      vanderwoude.brian@dorsey.com
                                                      Brian E. Mason, Esq.
                                                      Texas Bar No. 24079906
                                                      mason.brian@dorsey.com

                                                      DORSEY & WHITNEY LLP
                                                      300 Crescent Court, Suite 400
                                                      Dallas, Texas 75201
                                                      (214) 981-9900 Phone
                                                      (214) 981-9901 Facsimile

                                                      ATTORNEYS FOR DEFENDANTS




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was electronically
 served via the Court’s electronic case filing system upon all counsel of record on this 21st day of
 May 2020:

                                              /s/ G. Michael Gruber
                                              G. Michael Gruber




 DEFENDANTS’ OBJECTION TO THE DECLARATION OF JAMES MCCORMACK                               PAGE 16
